                Case 5:19-cr-00377-WHA Document 33 Filed 10/01/19 Page 1 of 2




 1   MILES EHRLICH (Bar No. 237954)
     miles@ramsey-ehrlich.com
 2   ISMAIL RAMSEY (Bar No. 189820)
     izzy@ramsey-ehrlich.com
 3   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 4   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 5   (510) 291-3060 (Fax)
 6   Attorneys for Defendant Anthony Levandowski
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12                                                  )    Case No.: CR 19-00377-WHA (NC)
     UNITED STATES OF AMERICA,                      )
13                                                  )    STIPULATION AND ORDER TO
                       Plaintiff,                   )    CONTINUE IDENTIFICATION OF
14                                                  )    COUNSEL HEARING
             vs.                                    )
15                                                  )
     ANTHONY LEVANDOWSKI,                           )
16                                                  )
                       Defendant.                   )
17                                                  )
                                                    )
18
             The defendant Anthony Levandowski is currently scheduled to appear before this Court
19
     for an identification of counsel hearing on October 2, 2019, at 1:30 pm.
20
             Mr. Levandowski is still in the process of finalizing his agreement with Ramsey &
21
     Ehrlich LLP. The process is moving forward, but they anticipate that it will not be finished by
22
     October 2, 2019. They do anticipate that it will be complete by the end of the following week.
23
             The government and Mr. Levandowski have already appeared before Judge Alsup for
24
     their initial appearance, and are scheduled to return on October 29, 2019.
25
             Accordingly, the United States and Mr. Levandowski stipulate and move this court to
26
     continue the October 2, 2019, identification-of-counsel hearing before this Court two weeks to
27

28

                                                     1
     Stipulation and Order
                Case 5:19-cr-00377-WHA Document 33 Filed 10/01/19 Page 2 of 2




 1   October 16, 2019, at 1:30 pm. This should enable Mr. Levandowski and Ramsey & Ehrlich LLP
 2   to finalize the engagement agreement.
 3           IT IS SO STIPULATED.
 4   Dated: October 1, 2019                            Respectfully Submitted,
 5                                                     RAMSEY & EHRLICH LLP
 6
                                                                      //s//              ____________
 7
                                                       ISMAIL RAMSEY
 8
                                                       ATTORNEY FOR ANTHONY
                                                       LEVANDOWSKI
 9

10                                                     DAVID ANDERSON
                                                       U.S. ATTORNEY
11

12                                                                    //s//                     _________
13                                                     KATHERINE L. WAWRZYNIAK
                                                       ASSISTANT U.S. ATTORNEY
14

15

16           GOOD CAUSE HAVING BEEN SHOWN, IT IS SO ORDERED.
     Dated: October 1, 2019                                   ISTRIC
17
                                                         TES D      TC
18                                                     TA
                                                                                  O
                                                  S




                                              ___________________________________
                                                                                   U
                                                 ED




                                                                                    RT


19                                            THE HONORABLE NATHANAEL COUSINS
                                             UNIT




                                              UNITED STATES   TED
                                                         RANMAGISTRATE     JUDGE
20                                                             G
                                                                                        R NIA




21

                                                                            . Cousins
                                             NO




                                                                thanael M
22
                                                       Judge Na
                                                                                        FO
                                              RT




23
                                                                                    LI




                                                      ER
                                                 H




                                                                                  A




24
                                                           N                       C
                                                                             F
                                                               D IS T IC T O
25                                                                   R
26

27

28

                                                  2
     Stipulation and Order
